DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/11/2022 with regard to claim 1 have been fully considered but they are not persuasive. The applicant has argued in substance that “user D is never described as having a system for performing the other steps of the claims.” The examiner reiterates that Amidon is not being relied upon to teach the other steps of the claim, and that the combination of Polis and Amidon teaches the claim limitations as previously cited, and as shown below.  Regardless, the newly added limitations in the amendment filed on 10/11/2022 would be sufficient in overcoming the prior art, provided the following amendments are made in order to clearly necessitate steps of an otherwise optional scenario (i.e. no preselected friends of the user has created a chat room), and to clean up the claim language by sufficiently tying in the new limitations of the claim:
1.	(Currently Amended) A method, comprising: 
identifying registered social networks and instant messaging networks associated with a user of an integrated communication network; 
logging the user into all identified social networks and instant messaging networks associated with the user; 
identifying a plurality of pre-selected friends of the user within the identified social networks and instant messaging networks and displaying a list of the plurality of preselected friends to the user; 
determining that one or more of the preselected friends of the user has created a chat room in one or more of the instant messaging networks and social networks associated with the user; 
maintaining a list of one or more chat rooms of the one or more friends of the preselected friends of the user that has created a chat room; and 
connecting the user to the one or more chat rooms in the list of chat rooms.

Applicant’s arguments with respect to claims 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejection has been overcome in light of the applicant’s amendments to the claims.  Therefore, the double patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis, et al (US Patent No. 7,886,000 B1 hereinafter referred to as Polis), and further in view of Amidon, et al (US Patent No. 8,346,864 B1 hereinafter referred to as Amidon).

Claim 1 is an independent claim and Polis discloses a method, comprising: 
identifying registered social networks and instant messaging networks associated with a user of an integrated communication network (acquiring, from a user, whatever is needed to facilitate the user’s log-in to each of their third party systems, col. 3, lines 13-17; third party systems include social network and instant messaging systems, see FIG. 5); 
logging the user into all identified social networks and instant messaging networks associated with the user (the log-in engine can use the acquired information to automatically log the user computer system into each of their third party systems, col. 3, lines 14-17); 
identifying pre-selected friends of the user within the identified social networks and instant messaging networks and displaying a list of the preselected friends to the user (view buddy lists from all accounts, col. 9, lines 33-41; retrieve friend’s list and screen names from social networking site, col. 5, lines 53-59); 

Polis further discloses generally providing chat room services (chat room services, see col. 13, lines 31-36).  However, Polis does not specifically disclose, but Amidon teaches, determining whether one or more of the preselected friends of the user has created a chat room in one or more of the instant messaging networks and social networks associated with the user (user D later comes online and is presented with the option of joining the conference shows a determination whether a conference exists to join, col. 15, lines 52-54); maintaining a list of chat rooms of the one or more friends of the preselected friends of the user that has created a chat room (based on an optional scenario not being considered by the examiner – i.e. the examiner assumes none of the one or more of the preselected friends of the user has created a chat room) and when during the determining one or more chat rooms are identified (optional scenario not being considered by the examiner), connecting the user to the one or more chat rooms that are identified (based on an optional scenario not being considered by the examiner).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  

As per claim 2, claim 1 is incorporated and Polis further discloses creating a chat room for the user in the integrated communication network (chat room services, col. 13, lines 30-36).
	Polis does not specifically disclose, but Amidon teaches, creating a chat room after the determining and upon request by the user (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner notes that while Amidon does not specifically disclose creating a chat room after the determining, a person having ordinary skill in the art would have found it obvious to create a chat room at any point in time in light of Polis and Amidon, as this would not have required significant modifications to Amidon in light of Polis that are outside the scope of a person having ordinary skill in the art.

As per claim 3, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, the method further comprising: connecting the user to the one or more chat rooms that are identified via a voice over internet protocol call (users may participate in social network conferences by way of…VoIP, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 4, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending a voice over internet protocol call initiated by a first user within a first chat room of the one or more chat rooms to a second user within the first chat room or to a third party (conferences may comprise VoIP communications, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
  
As per claim 5, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending a text message created by a first user within a first chat room of the one or more chat rooms to a second user of the first chat room of the one or more chat rooms or to a third party (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 6, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: displaying a list of participants within a first chat room of the one or more chat rooms (see FIG. 4); and providing relationship information associated with each participant within the chat room (see FIG. 4 – 201a).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 9, claim 1 incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, wherein the determining includes determining whether one or more mutual friends (Joe and James have a mutual friend Vicky, see FIGs. 4 and 5) of the preselected friends of the user has created another chat room in one or more of the social networks associated with the user, if during the determining, another chat room of a mutual friend is identified and upon request by the user, connecting the user to the another chat room of a mutual friend (user A initiates a social network conference, col. 10, lines 15-17; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23; user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5; conferencing system may support multiple conference formation options…users define conference parameters to create conferences, col. 13, lines 34-42); and if during the determining a chat room is identified and upon request by the user, connecting the user to one or more of the identified chat rooms (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  The examiner further notes that the applicant’s claim language “if….” in this method renders the limitation that follows as optional.  Therefore, the examiner strongly suggests amending the claim language to necessitate the last limitation in the claim.
 
As per claim 13, claim 1 is incorporated and Polis further discloses further comprising: 
streaming a video feed directly from a first electronic device in communication with the integrated communication network to a second electronic device in communication with the integrated communication system bypassing a video server of the integrated communication system (video messages such as video chat via streamed video, col. 3, lines 11-15; users of clients may send messages to one another via direct links such as 106 and 108 (instead of being routed by server or other intermediate devices), col. 8, lines 49-55).  


Claims 14-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis, and further in view of Amidon and Yamamoto (Pub. No. US 2003/0037110 A1, hereinafter referred to as Yamamoto).

Claim 14 is an independent claim and Polis discloses a method, comprising: 
sending from an electronic device to an integrated communication system information associated with a user's identification and password associated with one or more instant messaging networks or social networks (acquiring, from a user, whatever is needed to facilitate the user’s log-in to each of their third party systems, col. 3, lines 13-17; third party systems include social network and instant messaging systems, see FIG. 5); 
receiving at the electronic device a list of preselected friends associated with the instant messaging networks and social networks associated with the user (view buddy lists from all accounts, col. 9, lines 33-41; retrieve friend’s list and screen names from social networking site, col. 5, lines 53-59); 

Polis does not specifically disclose, but Amidon teaches, receiving at the electronic device a list of chat rooms initiated by one or more of the preselected friends (user D later comes online and is presented with the option of joining the conference initiated by user A who is within two degrees of separation of user D, col. 15, lines 48-54; users…join a conference already in progress, col. 4, lines 28-29), the list of chat rooms including one of no chat rooms or at least one chat room (the conference, col. 15, lines 52-54); and selecting to join a chat room listed (user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; user D later joins conference, col. 16, lines 1-5).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.  
Polis hints at multiple conferences (see col. 6, lines 58-60).  Polis and Amidon do not specifically disclose, but Yamamoto teaches, listing at least two chat rooms for user selection to connect to at least one of the at least two chat rooms (user terminal displays the room list, allowing the user to select a desired chat room and admits the new participant into the selected chat room, para. [0169]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the applicant’s invention to incorporate Yamamoto’s list of multiple chat rooms for user selection to join with Polis and Amidon’s prompt for user joining of an ongoing conference because it would have allowed for appropriate handling of a situation when a user is part of multiple ongoing conferences by letting a user decide which conference to join.

As per claim 15, claim 14 is incorporated and Polis further discloses creating a chat room for the user in the integrated communication network (chat room services, col. 13, lines 30-36).
	Polis does not specifically disclose, but Amidon teaches, further comprising: sending a request from the electronic device to the integrated communication system to create another chat room (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).
  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 16, claim 14 is incorporated and Polis discloses a chat room of the integrated communication system (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: receiving a list of participants within a first chat room of the at least one chat rooms and an indication of the participants associated instant messaging or social networks (see FIG. 4); and receiving relationship information associated with each participant within the first chat room of the at least one chat rooms (see FIG. 4 – 201a).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

As per claim 17, claim 14 is incorporated and Polis further discloses further comprising: receiving at the electronic device a RSS feed from the integrated communication network (numerous potential secondary features such as…RSS feeds, col. 19, lines 53-62; col. 20, line 26).  

As per claim 18, claim 14 is incorporated and Polis further discloses a first chat room (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending from the electronic device a text message created by a participant in a first chat room of the at least one chat rooms to be sent to another participant in the first chat room of the at least one chat rooms (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11).  

As per claim 19, claim 14 is incorporated and Polis further discloses a chat room (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, further comprising: sending from the electronic device a greeting to at least one of a participant in a first chat room of the at least one chat rooms or a third party (see FIG. 4 - 214).  

Claim 21 is an independent claim and Polis discloses an integrated communications system, comprising: 
a server (server system enabling user computer system to access other servers, abstract; see also col. 2, lines 50-61) having memory components having stored instructions and one or more processors (see col. 14, lines 2-13, 42-57), wherein the server is configured by executing the stored instructions by the one or more processors to integrate communications within a chat room created by the server (chat room services, col. 13, lines 30-36) between a plurality of electronic devices and across a plurality of different instant messaging and social networks (IM friends of user in social networking site, col. 5, lines 53-55; instant message with buddies of user’s instant message accounts, col. 9, lines 34-39), 
the server configured by executing the stored instructions by the one or more processors to connect a first electronic device from the plurality of electronic devices to one or more instant messaging or social networks associated with a user of the first electronic device (the log-in engine can use the acquired information to automatically log the user computer system into each of their third party systems, col. 3, lines 14-17; third party systems include social network and instant messaging systems, see FIG. 5). 

Polis does not specifically disclose, but Amidon teaches, the server configured by executing the stored instructions by the one or more processors to send a list of chat rooms initiated by one or more of the preselected friends (user D later comes online and is presented with the option of joining the conference initiated by user A who is within two degrees of separation of user D, col. 15, lines 48-54; users…join a conference already in progress, col. 4, lines 28-29), the list of chat rooms including at least one chat room (the conference, col. 15, lines 52-54), and upon receipt of a request by the first electronic device, the server configured by executing the stored instructions by the one or more processors to at least one of connect the first electronic device to one or more chat rooms created by preselected friends of the user of the first electronic device  (this is an optional limitation not necessarily requiring consideration by the examiner – however, Amidon teaches that user D later comes online and is presented with the option of joining the conference, col. 15, lines 52-54; users…join a conference already in progress, col. 4, lines 28-29; user D later joins conference, col. 16, lines 1-5) or create another chat room (user initiates a social network conference, col. 2, lines 57-61; a user may indicate that the user wishes to automatically create a new conference any time…col. 14, lines 22-23).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.

Polis hints at multiple conferences (see col. 6, lines 58-60).  Polis and Amidon do not specifically disclose, but Yamamoto teaches, when at least two chat room are sent, the server configured by executing the stored instructions by the one or more processors to receive a selection of the user to join one of the at least two chat rooms listed (display the room list, allowing the user to select a desired chat room and admits the new participant into the selected chat room, para. [0169]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the applicant’s invention to incorporate Yamamoto’s list of multiple chat rooms for user selection to join with Polis and Amidon’s prompt for user joining of an ongoing conference because it would have allowed for appropriate handling of a situation when a user is part of multiple ongoing conferences by letting a user decide which conference to join.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Ivashin, et al (Pub. No. US 2008/0091778 A1 hereinafter Ivashin).

As per claim 7, claim 1 is incorporated and Polis discloses a first chat room of the one or more chat rooms of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, displaying within a first chat room of the one or more chat rooms a video feed of a first user (conferences may comprise video chat via streamed video, col. 3, lines 11-13).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
Polis and Amidon do not specifically disclose, but Ivashin teaches displaying within a first chat room of the one or more chat rooms a video feed of a first user in a larger format than a video feed associated with each of the remaining users when the first user is communicating with the other users via audio or text communications (a much larger amount of screen space may be reserved for video of the speaking participants, para. [0003]; the local participant can control which components are displayed…and relative sizes, para. [0036]; Participant 1 larger than Participants 2 and 3, FIG. 3).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Ivashin’s conferencing with Polis and Amidon’s chat room conferencing because it would have allowed for an enhanced flow and control of a meeting by a presenter (Ivashin, para. [0007]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Fridman, et al (Pub. No. US 2008/0059152 A1 hereinafter Fridman).

As per claim 8, claim 1 is incorporated and Polis discloses a chat room of the integrated communication network (see col. 13, lines 31-36).  Polis does not specifically disclose, but Amidon teaches, a text message sent by a user of a first chat room of the one or more chat rooms (conferences may comprise textual messages such as instant message messages, col. 3, lines 4-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Amidon’s chat room conferences with Polis’ chat room integration because it would have allowed for processes for enhanced and near-instantaneous communications between users.
	Polis and Amidon do not specifically disclose, but Fridman teaches, further comprising: translating a mnemonic included within a text message sent by a user of a chat room of the integrated communication network (translate incoming messages containing unknown, words, expressions, symbols, shortcuts, idioms, and the like, para. [0027]; e.g. “BRB”/”Be Right Back”, para. [0028]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Fridman’s message translations with Polis and Amidon’s chat room messages because it would have allowed for an increased universal understanding of specialized language and abbreviations within communications (Fridman, para. [0006]), thereby increasing the overall efficiency of the communication system overall.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Popovich, et al (Pub. No. US 2005/0213747 A1 hereinafter Popovich).

As per claim 10, claim 1 is incorporated and Polis does not specifically disclose, but Amidon teaches, audio for each participant within the chat room (conferences may comprise audio messages such as voice chat via streamed audio content, col. 3, lines 8-9).   
Polis and Amidon do not specifically disclose, but Popovich teaches, further comprising: encoding an audio output at an electronic device of the user to distribute an audio for each participant within a first chat room of the one or more chat rooms to a selected speaker from a plurality of speakers coupled to the electronic device (select the percentage such that outputs of local speakers are proportionally more single-channel when the voice activity of local participants is concurrent with, or dominates, that of remote participants, and is proportionally more multi-channel when the voice activity of remote participants is dominating the audio conference, para. [0015], [0016]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Popovich’s audio output in conferencing with Polis and Amidon’s chat room and audio conferencing because it would have allowed for providing listeners with direction of arrival cues, which provide an audio experience that indicate speaker’s movements and locations (Popovich, para. [0003], [0004], [0006]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Hultkrantz (Pub. No. US 2011/0145868 A1 hereinafter Hultkrantz).

As per claim 11, claim 1 is incorporated and Polis and Amidon do not specifically disclose, but Hultkrantz teaches, automatically pausing an audio output of an audio or video file playing within a first chat room of the one or more chat rooms upon voice recognition of a participant in the first chat room of the one or more chat rooms (mute the audio content of the stream to allow the two users to talk to each other whilst the video content is playing, para. [0035]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to incorporate Hultkrantz’s communication network functionality with Polis and Amidon’s communication network conferencing/chat room because it would have allowed for a more efficient communication environment by allowing for users to more clearly communicate with each other, even as other audio is streaming within a conference.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis and Amidon as applied to claim 1 above, and further in view of Ludwig, et al (Pub. No. US 2001/0044826 A1 hereinafter Ludwig).

As per claim 12, claim 1 is incorporated and Polis and Amidon do not specifically disclose, but Ludwig teaches, further comprising: during a presentation, inserting a cue point into a recorded video of the presentation to indicate a time and a location within the recorded video where a page of the presentation has been changed (a utility used in multimedia calls and conferencing for capturing window or screen snapshots…by synchronizing events associated with a video stream to specific frame numbers of time codes, a multimedia call or conference can be recorded and reproduced in its entirety, para. [0183]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Ludwig’s conferencing functionality with Polis, Amidon and Yamamado’s conferencing functionality because it would have allowed for a more overall efficient conferencing system through the incorporation of historical progressions as conferences are carried out.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polis, Amidon and Yamamado as applied to claim 14 above, and further in view of Chhatrapati, et al (Pub. No. US 2004/0243547 A1 hereinafter Chhatrapati).

As per claim 20, claim 14 is incorporated and Polis, Amidon and Yamamado do not specifically disclose, but Chhatrapati teaches further comprising: sending from the electronic device a reminder to the user of the electronic device, the reminder being displayed at a specified time and date within the user's calendar program (the client may queue single-instance reminders through the interface by providing the desired delivery date and time, para. [0211]; see also FIG. 8-9).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Chhatrapati’s calendar program with Polis, Amidon and Yamamado’s user device because it would have allowed for a more flexible user device with various types of applications. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2012/0023420 A1 – generally teaches a user interface for navigating between chat rooms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448